931 F.2d 893
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laura JAMESON, Plaintiff-Appellant,v.HEALTH CARE AND RETIREMENT CORPORATION OF AMERICA, INC.,d/b/a Dearborn Heights Health Care Center,Defendant-Appellee.
No. 90-1771.
United States Court of Appeals, Sixth Circuit.
April 30, 1991.

Before BOYCE F. MARTIN, JR. and RALPH B. GUY, JR., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
This case is decided in conformity with our decision in Fussell v. Health Care & Retirement Corp. of Am., Inc., No. 90-1774, as the controlling facts and law are the same in both cases.1


2
The district court's decision granting summary judgment to defendant is therefore AFFIRMED.



1
 Plaintiff essentially raises the same arguments raised by the plaintiff in Fussell.    Further, the only difference between the two cases renders Jameson's claim even weaker.  Unlike the plaintiff in Fussell, Jameson does not contest the fact that she received and signed a document expressing that her "employment is terminable at will."